DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Hanish on 01/04/2022 and 01/10/2022.

	Paragraph [0002] of the specification is amended as follows:
[0002] This application is related to U.S. Patent Application entitled “PER-ARTICLE PERSONALIZED MODEL FEATURE TRANSFORMATION”, U.S. Patent Application No. 15/441,967 

	Claim 1 is amended as follows:
	Claim 1. A computer system, comprising:
a processor;

	generating a different respective per-article prediction model for each article in a plurality of candidate articles in an online network, each different respective per-article prediction model trained, using only profile features from users who interacted with the respective article but not using features associated with the respective article or information about interactions with the respective article profile features from users who interacted with the respective article;
generating a global prediction model, the global prediction model trained using a plurality of profile features from users and a plurality of article features to output a second score indicative of a likelihood that an input user will interact with a candidate article via the graphical user interface
for each of the plurality of candidate articles and a first user in the online network:
passing one or more features associated with the first user to the respective per-article prediction model corresponding to the candidate article to output a value for the first score by applying one or more of the learned coefficients 
passing the one or more features associated with the first user and one or more features associated with the candidate article to the global prediction model to output a value for the second score; and
combining the value for the first score and the value for the second score to obtain a combined prediction score for the combination of the first user and the candidate article; and
ranking the candidate articles in the plurality of candidate articles by their respective combined prediction scores.

Claim 2, lines 1-3 are amended as follows:
The computer system as in claim 1, wherein generating a different prediction model for each article in the [[a]] plurality of candidate articles in the online network 

Claim 3, line 3 is amended as follows:
following member account actions in the online network 

Claim 8 is amended as follows:
	8. A non-transitory computer-readable medium storing executable instructions thereon, which, when executed by a processor, cause the processor to perform operations including:
	generating a different respective per-article prediction model for each article in a plurality of candidate articles in an online network, each different respective per-article prediction model trained, using only profile features from users who interacted with the respective article but not using features associated with the respective article or information about interactions with the respective article profile features from users who interacted with the respective article;
generating a global prediction model, the global prediction model trained using a plurality of profile features from users and a plurality of article features to output a second score indicative of a likelihood that an input user will interact with a candidate article via the graphical user interface
for each of the plurality of candidate articles and a first user in the online network:
passing one or more features associated with the first user to the respective per-article prediction model corresponding to the candidate article to output a value for the first score by applying one or more of the learned coefficients 
passing the one or more features associated with the first user and one or more features associated with the candidate article to the global prediction model to output a value for the second score; and
combining the value for the first score and the value for the second score to obtain a combined prediction score for the combination of the first user and the candidate article; and
ranking the candidate articles in the plurality of candidate articles by their respective combined prediction scores.

Claim 9, lines 2-3 are amended as follows:
	generating a different respective prediction model for each article in [[a]] the plurality of candidate articles in the online network

Claim 10, line 3 is amended as follows:
	performed any of the following member account actions in the online network 

	Claim 15 is amended as follows:
	Claim 15. A method comprising:
	generating a different respective per-article prediction model for each article in a plurality of candidate articles in an online network, each different respective per-article prediction model trained, using only profile features from users who interacted with the respective article but not using features associated with the respective article or information about interactions with the respective article profile features from users who interacted with the respective article;
generating a global prediction model, the global prediction model trained using a plurality of profile features from users and a plurality of article features to output a second score indicative of a likelihood that an input user will interact with a candidate article via the graphical user interface
for each of the plurality of candidate articles and a first user in the online network:
passing one or more features associated with the first user to the respective per-article prediction model corresponding to the candidate article to output a value for the first score by applying one or more of the learned coefficients 
passing the one or more features associated with the first user and one or more features associated with the candidate article to the global prediction model to output a value for the second score; and
combining the value for the first score and the value for the second score to obtain a combined prediction score for the combination of the first user and the candidate article; and
	ranking the candidate articles in the plurality of candidate articles by their respective combined prediction scores.

Claim 16, lines 2-3 are amended as follows:
	prediction model for each article in [[a]] the plurality of candidate articles in the online network

Claim 17, line 3 is amended as follows:
online network 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./             Examiner, Art Unit 2121                                                                                                                                                                                           

/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121